Filed:  April 15, 1999
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Application of BRIAN JOHN PERRY,


For Admission to the Oregon State Bar.





(SC S45936)


	En Banc


	On review of the recommendation of the Oregon State Board of
Bar Examiners.


	Submitted on the record March 4, 1999.


	Jeffrey D. Sapiro, Oregon State Bar, Lake Oswego, filed the
brief on behalf of the Oregon State Board of Bar Examiners.


	No appearance contra.


	PER CURIAM


	Admission denied.


		PER CURIAM

		The issue in this contested admission proceeding is
whether Brian John Perry (applicant) has proved by clear and
convincing evidence that he is a person of good moral character
and fit to practice law in Oregon.  ORS 9.220(2)(a); Rules for
Admission of Attorneys (RFA) 9.45(6).  A discussion of the facts
surrounding this application, and the circumstances that have led
the Bar to oppose it, would not benefit the Bar or the public. 
After de novo review of the record developed before a hearing
panel of the Board of Bar Examiners, ORS 9.536(3), ORS 9.539; RFA
9.60(5); and Bar Rule of Procedure 10.6, we conclude that
applicant has not proved that he possesses the requisite good
moral character and fitness to practice law in this state. 
Accordingly, we deny applicant admission to practice law in the
State of Oregon. 

		Admission denied.